Citation Nr: 1310923	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased disability rating for duodenal ulcer disease, for the rating period prior to November 29, 1993.

2.  Entitlement to a disability rating in excess of 40 percent for duodenal ulcer with truncal vagotomy and partial gastrectomy, from February 1, 1994.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1983.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1993 decision of the RO that denied a disability rating in excess of 20 percent for service-connected duodenal ulcer disease.  The Veteran timely appealed.

In August 1994, the RO increased the disability evaluation to 40 percent.  Because higher evaluations are available for the service-connected disability, and the Veteran is presumed to seek the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Subsequent rating decisions in September 1995 and in March 2005 denied a disability rating in excess of 40 percent for service-connected duodenal ulcer with truncal vagotomy and partial gastrectomy; the Veteran has continued his appeal.  In this regard, the Board has re-characterized the appeal for increased ratings for the service-connected disability as encompassing the first three issues on the title page.  

In October 2010, the Veteran testified during a hearing at the RO before a former Veterans Law Judge.  In February 2011, the Board remanded the matter for additional development.

In June 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge whom conducted the October 2010 Board hearing and that he had the right to another Board hearing.  In August 2012, the Board remanded the matter to afford the Veteran an opportunity for another Board hearing.

In January 2013, the Veteran testified during a video conference hearing before the undersigned.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of entitlement to service connection for depression, claimed as secondary to the service-connected duodenal ulcer with truncal vagotomy and partial gastrectomy, has been raised by the record (January 2013 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Records 

In January 2013, the Veteran testified that his claim for Social Security benefits based upon disability was denied; and he did not appeal.  The medical evidence (other than VA treatment records) that is used by SSA to deny disability benefits should be obtained because they might be relevant to the increased rating claim as well as the inferred claim for a TDIU.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Any additional VA treatment records for the Veteran's duodenal ulcer with truncal vagotomy and partial gastrectomy, dated from April 2000 to December 2003, should be associated with the Veteran's paper claims file or his Virtual VA file.

Likewise, the Veteran's recent vocational rehabilitation and education folder, if any, should be associated with the Veteran's paper claims folder or his Virtual VA file. 

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Duodenal Ulcer Disease, Prior to November 29, 1993

A review of the record reflects a discrepancy in the assigned disability rating for the Veteran's service-connected duodenal ulcer disease prior to the November 29, 1993 surgery.  Specifically, an August 1994 rating decision grants a 40 percent disability rating, effective October 12, 1991, based on symptoms of moderately severe disease.  However, the coding sheet attached to that rating decision reflects continuation of a 20 percent rating prior to the Veteran's November 1993 surgery.

Under these circumstances, VA cannot rate the service-connected duodenal ulcer disease prior to the November 1993 surgery without further clarification of this matter by the RO or AMC.  

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for duodenal ulcer with truncal vagotomy and partial gastrectomy, includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  
Consideration is given to the Veteran's background, including his employment and educational history.  The Veteran testified that he is trying to work in a security job, as best as he can; and is having problems with making sure that his personal hygiene is kept up, since he works with the public.  His levels of education and any continuing training are not indicated.

In September 2011, a VA examiner indicated that the Veteran would have difficulty with jobs requiring physical labor; and that he should be able to pursue sedentary jobs, with provision of being allowed to take frequent restroom breaks as needed, and having the restroom close by.  There is no indication as to whether employment in such a position would constitute marginal employment. 

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Supplemental Statement of the Case

A supplemental statement of the case should be prepared with regard to the remanded issues in light of the Board's finding that the staged ratings are on appeal from a December 1993 decision, to ensure the Veteran has an opportunity to present evidence and argument on the issue that will be decided by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records used as a basis of the determination.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records for duodenal ulcer with truncal vagotomy and partial gastrectomy, that are dated as follows:

	a.   April 2000 to December 2003, and
b.  from April 2012.

3.  Associate the Veteran's recent vocational rehabilitation
and education folder, if any, with the paper claims folder or
Virtual VA file. 

4.  Provide the Veteran with notice as to how he can substantiate his claim for an increased rating by way of a total disability rating for individual unemployability.  The Veteran should also be asked to complete and return a VA TDIU claim form.

5.  Afford the Veteran an appropriate VA examination to address the nature and severity of the service-connected disability and to obtain an opinion as to the impact of the service-connected disability on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected duodenal ulcer with truncal vagotomy and partial gastrectomy precludes substantially gainful  employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

If the Veteran's service-connected disability does not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), which addresses the remanded issues in light of the Board's finding that the staged ratings are on appeal from a December 1993 decision.  The SSOC should identify the rating assigned to his service-connected disability prior to November 19, 1993, in light of the statement in the reasons and bases section of the August 1994 rating decision that an increased evaluation of 40 percent is granted from October 12, 1991, while the codesheet states that a 20 percent evaluation is warranted from October 1991.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


